Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendments and Arguments filed 04/19/2022 which filed in response to the Non-Final Rejection of 01/19/2022, wherein claims 1, 6-7, 9, 14 are amended of which claims 1, 14 are in independent form.  Claims 1-3, 5-7, 9-15 are pending in the present application. The Amendments add distinguishing limitations to each of the independent claims and/or converts dependent claims to independent claims incorporating all necessary allowable subject matter as set forth above with respect to the art made of record.  
Regarding claim 1, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation "wherein the transmitter is further configured transmit a PRACH to the non- terrestrial station device at a previous timing to a transmission timing of a PRACH specified by the PRACH resource, and the receiver receives information on a timing that indicates the previous timing from the non-terrestrial station device," which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. 
Regarding claim 14, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation “wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs, and the communication device transmits a PRACH to the non-terrestrial station device using a band dedicated to PRACH transmission or a slot dedicated to PRACH transmission" which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. 
The art made of record includes United States Patent Application Publication US-20200059877 to Zhang (hereinafter d1), United States Patent Application Publication US-20200314912 to Wang et al (hereinafter d2). Claims 1 and 14 recite a limitations corresponding to “wherein the transmitter is further configured transmit a PRACH to the non- terrestrial station device at a previous timing to a transmission timing of a PRACH specified by the PRACH resource, and the receiver receives information on a timing that indicates the previous timing from the non-terrestrial station device” and “wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs, and the communication device transmits a PRACH to the non-terrestrial station device using a band dedicated to PRACH transmission or a slot dedicated to PRACH transmission”, which must be considered with all the limitations of each claim respectively. With respect to the limitation the prior art of record discloses a system including at least a ground node (i.e. communication device)(see d1 Fig. 6-7) wherein the ground node includes at least a transmitter and receiver (see di Fig. 4 para. 0261-0286), and an air node or terminal (seed1 Fig. 6-7); a UE receiving configuration information identifying locations of respective random access channel (RACH) resources for a plurality of beams associated with a non-terrestrial network, wherein the plurality of beams is associated with respective frequency regions; and performing a RACH procedure with regard to the selected beam using a RACH resource associated with the selected beam (see d2 para. 0006). D2 also discloses application a non-terrestrial base station (referred to hereafter as a BS or a base station) which may provide access to a non-terrestrial network for UEs or ground stations. Wherein the BS may transmit beams using multiple antennas that each cover a surface area. A UE may acquire the BS based at least in part on searching for a synchronization signal (i.e. “receives synchronization signals transmitted from a non-terrestrial station device) using a sequence-based technique (e.g., by identifying a code sequence of a synchronization signal), and/or the like (see d2 para. 0027-0028). Wherein once the UE detects a beam, the UE and the BS may perform a random access channel (RACH) procedure, such as a physical RACH (PRACH) procedure, to access the network (i.e. transmits, to the non-terrestrial station device, physical random access channels (PRACHs)). In the RACH procedure, the UE may transmit a RACH preamble on a particular set of resources. A set of RACH resources may be associated with a RACH occasion. For example, a RACH occasion may correspond to one or more RACH resources for one or more beams (see d2 para. 0029) (i.e. including features capable of identifying the synchronization signals received by the receiver and/or a PRACH resource and/or a PUSCH resource). D2 also discloses configuring random access channel (RACH) resources for beams of a non-terrestrial network, in a system which includes a BS 110 (NTN BS) and a UE 120 (see d2 FIG. 4). Wherein the system includes a relay station. Wherein d2 further discloses that a BS 110 may transmit configuration information that identifies RACH resources for beams to be transmitted by the BS 110 (see d1 FIG. 4) and by reference number 410. As shown by reference number 420, the configuration information may identify RACH resources for corresponding beams that may be transmitted by the BS 110 (see d1 Fig. 4). In other words, the configuration information may be beam-specific. For example, the configuration information may identify a first RACH resource (e.g., RACH Resource A) for a first beam (e.g., Beam 1), a second RACH resource (e.g., RACH Resource B) for a second beam (e.g., Beam 2), and so on. Thus, the RACH resources of the beams may be configured independently of each other. By configuring the RACH resources independently, improved flexibility in RACH configuration may be achieved. This may be particularly helpful in the case of NTN communications, wherein different BSs may be associated with significantly different capabilities, so a uniform RACH configuration may not be ideal or feasible. In some aspects, the RACH resources for the beams may be configured jointly (e.g., on a same frequency region or using a single configuration that is common to two or more beams), which may conserve resources associated with independently configuring the RACH resources. D2 further discloses that the UE 120 may detect a selected beam of the plurality of beams provided by the BS 110. For example, the UE 120 may detect an SSB (i.e. receive synchronization signal) of the selected beam, which may be transmitted by a corresponding antenna. Thus, the UE 120 may determine to access the NTN using the selected beam. In some aspects, the UE 120 may identify a RACH resource (and/or a RACH occasion associated with the RACH resource) based at least in part on an SSB index of the selected beam (see d2 para. 0068). D2 discloses that UE 120 and the BS 110 may perform the RACH procedure with the BS 110 using the RACH resource of the selected beam. Wherein, the UE 120 transmits a RACH preamble using the RACH resource (i.e. transmits, to the non-terrestrial station device, physical random access channels (PRACHs)), may receive a RACH response using the RACH resource, and/or the like. The BS 110 may monitor the RACH resource for the RACH preamble, and may transmit a RACH response based at least in part on the RACH preamble (i.e. wherein the features include at least any one of a preamble sequence) (see d2 para. 0069). 
However, both d1 and d2 fail to disclose or adequately make obvious the limitations “wherein the transmitter is further configured transmit a PRACH to the non- terrestrial station device at a previous timing to a transmission timing of a PRACH specified by the PRACH resource, and the receiver receives information on a timing that indicates the previous timing from the non-terrestrial station device” and “wherein the features include at least any one of a preamble sequence, a demodulation reference signal sequence, a scramble sequence, an interleave sequence, and a message differing for each of the PRACHs, and the communication device transmits a PRACH to the non-terrestrial station device using a band dedicated to PRACH transmission or a slot dedicated to PRACH transmission” when the limitations are considered together with all the limitations of the independent claims. Additionally, nothing in the disclosure of any other art made of record discloses or adequately make obvious the limitation.
Therefore, no combination of the applied art of record would have taught, suggested, resulted in, or otherwise rendered obvious the present claimed invention. Accordingly, claims 1-3, 5-7, 9-15 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643